DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been amended
Claims 10, 12, and 17 have been canceled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”).
Regarding Claim 1: Abe discloses an electrohydraulic motor vehicle control device (Figures 1 – 9), for a motor vehicle brake system ([Abstract], “a brake hydraulic pressure control device for a vehicle”), comprising: a hydraulic unit (Uh, 13, 14, 12, 11) with electrically activated valves (at least 32a, 33a, 42a, 43a) (Figure 3 and [0046], “the brake actuator 16 is capable of individually adjusting the hydraulic pressures in the , an electronic control unit (Uc) which comprises a first printed circuit board (18b) with electric and/or electronic components for actuating the valves ([0062]), and an electric motor (34b) for driving an electrically controllable ([0068], “a three-phase synchronous brushless motor incorporating permanent magnets therein”), hydraulic pressure source (34a, 44a, 63) (At least [0026], [0032], and [0045]), wherein electric and/or electronic components for actuating the electric motor are arranged on a second printed circuit board (17, 17b, 17e) ([0074]) which is arranged separately from the electronic control unit (As shown in at least Figure 2A); however, Abe is silent as to wherein the second printed circuit board is embodied in two parts with a first and a second printed circuit board part, and wherein the electric and/or electronic components for actuating the electric motor are embodied redundantly on the first and second printed circuit board parts.
Taha teaches the arrangement of redundant circuit boards ([0068]) in an electronic device where more than one circuit board is utilized to perform the function of a single circuit board. Such an arrangement teaches the use redundant circuit boards comprising a first and a second circuit board such that the circuit boards may act as a backup in a failover architecture or run in parallel with each running an independent set of operations.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a circuit board design where the circuit board of Abe is made into a first part and a second part, as taught by Taha, with the predicted results that such an arrangement will provide backup in a failover architecture (Taha, 
Once combined, Abe in view of Taha teaches the arrangement wherein the second printed circuit board is embodied in two parts with a first and a second printed circuit board part, and wherein the electric and/or electronic components for actuating the electric motor are embodied redundantly on the first and second printed circuit board parts.
Regarding Claim 2: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the electronic control unit and the electric motor are arranged on different side faces, facing opposite one another, of the hydraulic unit (As shown in at least Figure 2A; Each of the electronic control unit Uc and the motor 34b are shown arranged on opposite side faces of the hydraulic unit Uh), and the second printed circuit board is arranged in the region of the side face on which the electric motor is arranged (As shown in at least Figure 2A).  
Regarding Claim 3: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the second printed circuit board is arranged between the hydraulic unit and the electric motor 
Regarding Claim 4: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the second printed circuit board has an opening through which part of the pressure source is led (As shown in at least the section view of Figure 2A and the plain view of Figure 2B; The second printed circuit board has an opening through which part of the pressure source 63 passes between the motor housing and the hydraulic unit housing).  
Regarding Claim 5: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 4; Abe further discloses wherein a cylinder or a rotary-translatory gear mechanism of the pressure source is led through the opening in the second printed circuit board (As shown in at least Figure 2A; The rotary spindle 63 of the pressure source is placed through the opening as it passes between the motor housing and the hydraulic unit housing. Examiner notes that the term “a cylinder” has been provided with its broadest reasonable interpretation such that the generally cylindrical shape of the rotary spindle is interpreted to read over the limitation).
Regarding Claim 7: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein contact is made with the terminals of the motor windings of the electric motor directly on the second printed circuit board (As shown in at least Figures 2A and 4; [0073] and [0080]; The coils 66 of the motor windings are shown directly connecting to the inverter circuit 17e of the second printed circuit board).  
Regarding Claim 13: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein the supply of the second printed circuit board with electrical energy is embodied redundantly (As shown in 
Regarding Claim 14: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; Abe further discloses wherein a brake-pedal-activated master brake cylinder (13) is arranged in the hydraulic unit (As shown in at least Figure 1; [0024]).  
Regarding Claim 18: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 2; Abe further discloses wherein the second printed circuit board is arranged between the hydraulic unit and the electric motor (As shown in at least Figure 2A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”), and US 2014/0216866, (“Feigel”).
Regarding Claim 6: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; however, Abe does not explicitly discloses wherein the pressure source is embodied as a hydraulic cylinder-piston arrangement whose piston can be shifted by the electric motor by a rotary-translatory gear mechanism.  Abe discloses in the persribed embodiment that the pumps of the pressure source are gear pumps or vane pumps in at least [0032]. However, Abe discloses an alternative 
Feigel teaches a motor vehicle control device (At least Figure 1; [Abstract]) having an electric motor (7) a pressure source (6) wherein the pressure source is embodied as a hydraulic cylinder-piston arrangement (12) whose piston can be shifted by the electric motor by a rotary-translatory gear mechanism (9) ([0031], “a second hydraulic cylinder/piston arrangement 12, is arranged at least partially inside the housing 10, the piston of which cylinder/piston arrangement 12 is displaceable by an electric motor 7 by means of a rotational-translational gear mechanism 9 along the longitudinal axis 31 of the second cylinder/piston arrangement 12”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a rotary-translatory piston pump as disclosed by Feigel in the piston pump embodiment of Abe as such a rotary-translatory piston pump is a well-known form of a piston pump which is capable of providing a pressure source to the hydraulic cylinder-piston arrangement.

Claim 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”), and US 2011/0193430, (“Takada”).
Regarding Claim 8: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; however, Abe is silent as to the construction of the motor cover 61 such that it does not explicitly teach of disclose wherein the electric motor is encapsulated by injection molding
Takada teaches the assembly of an electric motor (1) (Figure 1) wherein the electric motor is encapsulated by injection molding ([0020], “housing 12a is formed by integrally molding thermosetting resin 12 containing filler, a reinforcing material, and a shrinkage-reducing agent by using injection molding mold 19 by a screw molding machine (not shown)).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the motor cover and motor assembly of Abe through injection molding as taught by Takada with the predicted results that such a form of construction will offer high quality maintained for a long period of time (Takada, [0036]).
Regarding Claim 9: Abe in view of Taha, and Takada teaches the motor vehicle control device as claimed in claim 8; Takada further teaches wherein at least one electric or electronic component (4, 15) of the printed circuit board (14) is arranged in a pocket in the injection-molded encapsulation (As shown in at least Figure 1).  Once combined, it would have been obvious for the injection molded electric motor of Abe in view of Takada to include a pocket in which the electrical components of the second printed circuit board (as shown in at least Figure 2A of Abe) could be arranged, as taught by Takada, with the predicted results that the electrical components would be protected from damage as they continue to be housed within the motor housing.
Regarding Claim 11: Abe in view of Taha, and Takada teaches the motor vehicle control device as claimed in claim 9; Abe further discloses wherein the second printed circuit board has an opening through which part of the pressure source is led (As shown in at least the section view of Figure 2A and the plain view of Figure 2B; , and wherein the printed circuit board parts are embodied in such a way that they form the opening for leading through part of the pressure source (As shown in at least Figures 2A and 2B).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”), and US 2012/0205967, (“Mahnkopf”).
Regarding Claim 15: Abe in view of Taha teaches the motor vehicle control device as claimed in claim 1; however, Abe is silent as to wherein a brake pedal sensation simulator is arranged at least partially in the hydraulic unit.  
Mahnkopf teaches a motor vehicle control device (Figure 1) similar in design and function to that of Abe, wherein the device further comprises a brake pedal sensation simulator arranged at least partially in the hydraulic unit ([0005], “the brake pedal is frequently connected to a pedal travel simulator for generating a pedal sensation for the driver, and the brake pedal is completely decoupled from the brake system and the build-up of pressure in the hydraulic brake system occurs purely through extraneous force, for example from an accumulator”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated a brake pedal sensation simulator as taught by Mahnkopf into the hydraulic unit of Abe with the predicted results .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0189439, (“Abe”), in view of US 2015/0174366, (“Taha”), and US 2011/0193430, (“Takada”), as evidenced by US 8,780,564, (“Yanai”).
Regarding Claim 16: Abe in view of Taha, and Takada teaches the motor vehicle control device as claimed in claim 9; however, Abe is silent as to the specific electrical elements which comprise the electric control unit 17 and the second central processing unit 17c such that Abe fails to explicitly disclose wherein the at least one electric or electronic component of the second printed circuit board is a capacitor or an inductor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a capacitor or an inductor onto the second printed circuit board of Abe as the presence of such electrical components are well known to be incorporated into circuit boards as evidenced by Yanai (Column 4, Line 33, “a rigid circuit board 3 carrying electronic parts 3a such as an electronic control unit (ECU), capacitors, resistors, diodes, and a choke coil, and solenoid coils 13a of the solenoid valves 13”).
Response to Arguments
Applicant's arguments filed 2021.05.11 have been fully considered but they are not persuasive.
Applicant argues on page 6 – 9 of their Remarks that the combined references of Abe in view of Taha fail to disclose the amended limitations of claim 1. Applicant further In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Taha teaches the use of an arrangement which is both within the same field of endeavor and which solves the same problem with which applicant was concerned. Applicant’s apparatus as presented in the Summary in at least [0005] is an apparatus for actuating electrical signals and controls through the use of at least one printed circuit board and in at least [0024] that the power electronics of the printed circuit board are embodied in a redundant fashion. The redundancy of the power electronics through the use of redundant circuit boards is also presented as a problem with which Applicant was concerned such a reliability of operating of a device powered or controlled by a printed circuit board.  Applicant asserts on Page 7 of their Remarks that Taha is “directed to an entirely different technical area than Abe, [and] the present invention.”Taha is directed to an electronically controlled device which is powered/controlled through the use of power electronics taking the form of at least one printed circuit board. As such, Taha is directly related to the same field of endeavor. Applicant notes that Taha is directed to a “medical device” which is “a completely different field” to that of a “hydraulic brake system.” Examiner notes that such a distinction is viewed through an artificially narrow lens. Each system is concerned with the use of a printed circuit board and its application to provide power/control, as such, 
Applicant argues on page 7 of their Remarks that Taha is “different from claim 1” in that Taha teaches only a circuit board in two parts and would therefore not the claimed device as Abe “already has two printed circuit boards.” However, as noted in the aforesaid rejection, the teaching of Abe is only applied to the second printed circuit board such that the second printed circuit board is provided with the claimed redundancy. Such an arrangement could just as easily by incorporated with the first circuit board such that there would be a total of four circuit boards and not a total of three as in the aforesaid combination. Applicant suggests that there would be no reason for one of ordinary skill in the art to have separated the second circuit board such that it is made into two circuit boards. However, the teaching of Taha in at least [0068] suggests that one of ordinary skill in the art would seek to make such a change for the express purpose of increasing reliability of the system by providing redundancy to the second circuit board. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/BENJAMIN DOYLE/Examiner, Art Unit 3746